Title: To George Washington from Major General William Heath, 23 June 1780
From: Heath, William
To: Washington, George



Dear General,
Providence June 23d 1780

Enclosed is paragraph of an act of the Honorable the General Assembly of the State of Rhode Island passed at their last session.
The motive for making the disposition proposed is the much greater ease in obtaining the recruits if to be formed by themselves, as many are averse to being incorporated with the blacks. this disposition I do not think myself authorised to make without your Excellencys approbation and direction. If you should approve of the measure, I beg leave

to Submit the sending such officers from Colo. Angels Regiment as your Excellency may judge necessary to march the men on. It will be necessary to retain the music of Colo. Green’s Regiment. I beg your Excellency answer to this as soon as may be convenient. I have the honor to be With the greatest respect Your Excellencys most obedient Servt

W. Heath


P.S. General Glover has just come to Town on his way to the Army—He left Boston on Wednesday last—the day before (Tuesday) it was reported in Boston that a Cartel from Halifax had arrived at Portsmouth New Hampshire—by Some of the People it was said that a fleet was off Halifax Supposed to be French—that the inhabitants were much alarmed and that a Cutter had been dispatched to New York with the news. this may be without foundation.

W.H.


